Case 2:19-cv-05562-DMG-PLA Document 62 Filed 03/16/20 Page 1 of 1 Page ID #:855




                     UNITED STATES COURT OF APPEALS
                            FOR THE NINTH CIRCUIT
               Form 1. Notice of Appeal from a Judgment or Order of a
                             United States District Court
  Name of U.S. District Court:                 Central District of California

  U.S. District Court case number: 2:19-cv-05562-DMG-PLA

  Date case was first filed in U.S. District Court:                  06/26/2019

  Date of judgment or order you are appealing:                       03/11/2020
  Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
     Yes         No           IFP was granted by U.S. District Court

  List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
    116 S Market LLC




  Is this a cross-appeal?          Yes           No
  If Yes, what is the first appeal case number?

  Was there a previous appeal in this case?                      Yes           No
  If Yes, what is the prior appeal case number?

  Your mailing address:
  Lewis Brisbois Bisgaard & Smith LLP, Stephen E. Abraham, Esq.

  633 West 5th Street, Suite 4000

  City: Los Angeles                             State: CA               Zip Code: 90071

  Prisoner Inmate or A Number (if applicable):

  Signature /s/ Stephen E. Abraham                                        Date March 16, 2020
       Complete and file with the attached representation statement in the U.S. District Court
                      Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

  Form 1                                                                                          Rev. 12/01/2018
